Title: To James Madison from William C. C. Claiborne, 19 July 1813 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


19 July 1813, New Orleans. “Influenced solely from a wish to serve a Citizen eminently entitled to private & public confidence, I take the liberty to recommend to your patronage, Mr Jos Saul, an inhabitant of this City, & the present Cashier of the Bank of Orleans. During eight years of his residence in my vicinity, I have had abundant proofs of Mr. Saul’s private & public worth; an ardent friend of the U. States, & a warm supporter of the late & present administration, he has some political enemies; they would wish to deprive him of his present employment. But his tried integrity, his fitness for the Office & his many private virtues forbid the attempt.
“Strong however as Mr Saul is, in the confidence of a majority of this society, he nevertheless wishes to return to the Atlantic States. The climate here is unfavorable to his constitution, & still more so to the health of his Lady & family; his sons & daughters, eight in number are growing fast into life, & he wishes to be in a situation to give them the advantages of a finished education. These are in part, the considerations which induce Mr Saul, to wish to return to the Atlantic States. He would willingly accept of an Office under the General Government at the City of Washington or elsewhere in the Atlantic States. He would be eminently qualified for the Office of Collector of a District. Perhaps among the Offices necessarily created by the Laws laying internal Taxes, some vacancy may be filled by Mr. Saul. He possesses much general information; but as an accomptant, he has few equals & I believe no superior in the U. States, & as for his integrity, prudence & attention to business, I, with every man who knows him, could readily vouch. I shall sincerely regret the removal of Mr. Saul from this State; I shall lose a Citizen a friend with whom I am the most intimate, & of whom I entertain the highest opinion; But under an impression, that his appointment to some office of confidence at Washington would essentially serve his amiable family, and at the same time, be of public utility, it would give me pleasure to learn, that his wishes in this particular, were accomplished.”
